   4:21-cr-03046-JMG-CRZ Doc # 39 Filed: 08/02/21 Page 1 of 2 - Page ID # 66




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                           4:21CR3046

      vs.
                                                          ORDER
GABRIEL S. GOSS,


                  Defendants.


      Defendant Goss has moved to continue the pretrial motion deadline, (Filing
No. 38), because Defendant and defense counsel need additional time to fully
review the discovery received before deciding if pretrial motions should be filed
and how this case should be resolved. The motion to continue is unopposed.
Based on the showing set forth in the motion, the court finds the motion should
be granted. Accordingly,

      IT IS ORDERED:


      1)    Defendant Goss’ motion to continue, (Filing No. 38), is granted.

      2)    Pretrial motions and briefs shall be filed on or before September 17,
            2021.

      3)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, United States District Judge, in Courtroom 1, United
            States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on October 18,
            2021, or as soon thereafter as the case may be called, for a duration
            of four (4) trial days. Jury selection will be held at commencement of
            trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendants in a speedy
            trial, and as to both defendants, the additional time arising as a
4:21-cr-03046-JMG-CRZ Doc # 39 Filed: 08/02/21 Page 2 of 2 - Page ID # 67




         result of the granting of the motion, the time between today’s date
         and September 17, 2021 shall be deemed excludable time in any
         computation of time under the requirements of the Speedy Trial Act,
         because although counsel have been duly diligent, additional time is
         needed to adequately prepare this case for trial and failing to grant
         additional time might result in a miscarriage of justice. 18 U.S.C. §
         3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
         provided under this court’s local rules will be deemed a waiver of any
         right to later claim the time should not have been excluded under the
         Speedy Trial Act.

   August 2, 2021.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
